                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMIL COOPER,                               :
     Plaintiff                              :
                                            :               No. 1:17-cv-2064
              v.                            :
                                            :               (Judge Kane)
LIEUTENANT SHERMAN, et al.,                 :
     Defendants                             :


                                         ORDER

      AND NOW, on this 6th day of May 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

   1. The Clerk of Court is directed to amend the docket to reflect that the proper spelling of
      Corrections Officer Weeler’s name is Weller; and

   2. Plaintiff’s motion to file a supplemental complaint (Doc. No. 46) is DENIED. This
      denial is WITHOUT PREJUDICE to Plaintiff’s right to assert his claims against
      Corrections Officer Kauert in a new civil rights action should he choose to do so.

                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
